
	
		I
		112th CONGRESS
		2d Session
		H. R. 3820
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Israel (for
			 himself, Mr. Serrano,
			 Mr. Loebsack, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  dependent care credit to take into account expenses for care of parents and
		  grandparents who do not live with the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Care Tax Credit Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)More than 10 million people in the United
			 States already have long-term care needs. Studies estimate that unpaid family
			 members deliver an even larger share of the care, and the cost of nursing home
			 care averages $72,000 a year.
			(2)The proportion of
			 adult children providing personal care or financial assistance to a parent has
			 more than tripled during the past 15 years.
			(3)Researchers
			 estimate that families furnish the majority of care to people with
			 disabilities. Seventy-two percent of older adults with disabilities receive
			 help with basic personal activities or household chores exclusively from family
			 caregivers.
			3.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)Credit allowed
			 for costs incurred To care for parents and grandparents who do not live with
			 the taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
					
						(D)a dependent of the
				taxpayer (as defined in section 152, determined without regard to subsections
				(b)(1), (b)(2), (d)(1)(B), and (d)(1)(C)) who is the father or mother of the
				taxpayer (or an ancestor of such father or mother) and who is physically or
				mentally incapable of caring for himself or
				herself.
						.
				(2)Conforming
			 amendmentSubparagraph (B) of section 21(b)(1) of such Code is
			 amended by inserting (other than a dependent described in subparagraph
			 (D)) after and (d)(1)(B)).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
